Case 1:17-cv-01782-RLM-TAB Document 206 Filed 02/12/21 Page 1 of 1 PageID #: 5973




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

  FAIR HOUSING CENTER OF                    )
  CENTRAL INDIANA, INC., et al.,            )
                                            )
                      Plaintiffs            )
               v.                           )   Cause No. 1:17-CV-1782 RLM-TAB
                                            )
  RAINBOW REALTY GROUP, INC.,               )
  et al.,                                   )
                                            )
                      Defendants            )

                                      ORDER

         The court will conduct a telephonic hearing on defendants’ motion for

  partial summary judgment [Doc. No. 192] on Tuesday, March 9, 2021, at 1:00

  p.m. (E.S.T.). Each side will be given 15 minutes and should designate one

  attorney serve as spokesperson throughout the proceeding. Remaining counsel

  may listen to the proceedings, but will have no speaking part unless authorized

  by the court in advance of the hearing. The parties should dial 888-278-0296 and

  enter access code 3816576 to join the telephonic conference.

         SO ORDERED.

         ENTERED:       February 11, 2021



                                         /s/ Robert L. Miller, Jr.
                                      Judge
                                      United States District Court




Distribution: All electronically
registered counsel of record
